Citation Nr: 0713140	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee arthralgia.  

2.  Entitlement to an increased (compensable) rating for left 
great toe pain.

3.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty for periods including from 
December 1974 to September 1980 and from October 1988 to July 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee arthralgia.  

The issues of entitlement to an increased (compensable) 
rating for left great toe pain and entitlement to service 
connection for a right elbow disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

No competent evidence of record shows the veteran's current 
right knee disorder had its onset during active service, was 
proximately caused by his service-connected left knee 
arthralgia, increased in severity due to his service-
connected left knee arthralgia, or is otherwise etiologically 
related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. § 1110, 
1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA notice as to assignment of disability ratings and 
effective dates was not provided to the veteran.  However, no 
prejudice can result to the veteran because, as the Board is 
denying his claim, any questions regarding these downstream 
elements are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in March 2004.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in May 
2004.  At this time, service medical records were already of 
record.  The letter asked to veteran to submit enclosed VA 
Forms 4142, Authorization and Consent to Release Information 
to VA, for all private treatment of either knee.  He was also 
told that VA would obtain relevant records from any Federal 
agency, including military medical records.  He was told that 
he must give VA enough information so that his records could 
be requested but that it was ultimately his responsibility to 
insure that VA received all records not in the custody of a 
Federal department or agency.  This necessarily encompasses a 
request to submit any information or evidence in his 
possession.  He was specifically told that the best evidence 
to submit would be a medical opinion by a qualified physician 
that his right knee condition was caused or aggravated by his 
service-connected left knee arthralgia.  The veteran has 
actual knowledge of the requirements to establish direct 
service connection, and this was specifically argued in a 
March 2007 brief.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other records.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, no competent evidence of record indicates an 
association between the veteran's claimed right knee disorder 
and his service or his service-connected left knee 
arthralgia.  While the threshold for establishing such an 
indication is a low one, there is a threshold.  Id. at 83.  
Here, the veteran bases his claim solely on his own opinion 
and his statement of what he claims physicians have told him.  
As a layperson the veteran is not competent to provide 
medical etiological evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Nor is 
"hearsay" medical evidence competent evidence.  See See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, to 
find that the veteran's own assertions of medical causation 
provide an indication of an association between a claimed 
disability and service, would amount to writing the 
requirement for such an indication out of 38 U.S.C.A. § 5103A 
because every claim would contain such an assertion.  Thus, 
the Board declines to afford the veteran a VA examination of 
his right knee.  Nor does the matter does warrant an opinion 
from an independent medical expert.  See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d).

The Board finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran contends that his current right knee 
symptomatology either began during his service, and/or was 
aggravated by his service-connected left knee arthralgia.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a condition 
noted during service or in the presumptive period that is not 
established as chronic.  In such case, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a non-service connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records show one complaint of right knee pain 
in January 1994.  Examination of the knee was essentially 
normal.  The assessment was rule out right knee plica vs. 
meniscal tear.  The veteran was instructed to reduce his 
jogging for one to two weeks.  Although there are numerous 
entries in the service medical records for left knee pain, 
this January 1994 entry is the only complaint of right knee 
symptoms.  Also contained in the service medical records are 
results from an October 1998 x-ray of both of the veteran's 
knees.  Degenerative joint disease of the left knee was noted 
but the x-rays were otherwise normal.  A May 1999 
Rheumatology Consult reported that the veteran denied any 
symptoms of arthralgia or myalgia of other than the left 
knee.  A March 2000 retirement Report of Medical Examination 
shows that the veteran's lower extremities were normal for 
strength and range of motion.  This examination report noted 
numerous medical problems, including those of his left knee, 
but was absent for any mention of his right knee.  

Post service, the only evidence of a right knee disorder is 
found in a January 2004 letter from Stephen M. Howell, M.D.  
Dr. Howell states that the veteran had intermittent effusion 
of the right knee for three weeks and pain for a couple of 
months.  Physical examination showed mild effusion of the 
right knee.  The impression was effusion, right knee, 
secondary to either degenerative joint disease or meniscal 
tear.  Neither this letter, nor any other medical evidence of 
record expresses any relationship between the veteran's right 
knee problems and his service, to include his left knee 
arthralgia.  

The veteran has indicated that he suffers from symptoms of 
his right knee similar to those he suffered of the left knee.  
He is competent to describe these observable symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  However, 
the veteran's opinion that his right knee disorder either 
began during service or was caused or aggravated by his 
service-connected left knee arthralgia is not competent 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In his June 2004 notice of disagreement, the veteran stated 
that he experienced pain in both knees in 1996, and thus 
implies that his current symptoms are related to that 
complaint.  The only report of right knee pain is the single 
report from January 1994.  Given that the service medical 
records are replete not only with numerous complaints of left 
knee symptomatology, but also of back, skin, and other 
medical problems, the Board finds the absence of other than 
this lone 1994 complaint to miltate strongly against a 
finding that his current right knee symptoms are a 
continuation of this single in-service symptom.  Indeed, the 
record is absent of any evidence of complaint or treatment 
for his right knee from January 1994 to January 2004.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  

Furthermore, in his September 2004 substantive appeal, the 
veteran states that, not too long after his October 2001 left 
knee surgery, his right knee began to exhibit the same 
symptoms as his left knee.  This statement indicates that 
there has been no continuity of symptomatology since the 
single January 1994 report of right knee pain.  Finally, Dr. 
Howell's letter places the onset of the veteran's post-
service right knee symptoms in October or November 2003.  
Therefore, the preponderance of the evidence is against a 
finding of a chronic knee disorder originating during 
service.  Similarly, since the first evidence of right knee 
degenerative joint disease, which the Board notes is only an 
unconfirmed speculation by Dr. Howell, did not occur within 
one year of separation from service, the presumptive 
provisions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable.  

Because the record contains no competent evidence of an 
etiological relationship between the veteran's right knee 
complaints and his service, including his service- connected 
left knee arthralgia, his claim for service connection, 
either on a direct or secondary basis, must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by 



law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected left knee 
arthralgia, is denied.  


REMAND

In November 2001, the RO granted service connection for left 
great toe pain and assigned a noncompensable rating.  The RO 
also denied entitlement to service connection for a right 
elbow disorder.  The veteran submitted a notice of 
disagreement with these determinations in December 2001.  
Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following 
action:   

Issue a statement of the case addressing 
the claims of entitlement to an 
increased (compensable) rating for left 
great toe pain and entitlement to 
service connection for a right elbow 
disorder.  The veteran should be advised 
that for the Board to have jurisdiction 
in the matter, he must timely file a 
substantive appeal.  If he files a 
timely substantive appeal, these issues 
should be returned for review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


